     Case 1:19-cv-01188-DAD-BAM Document 38 Filed 10/06/20 Page 1 of 4


 1    James D. Weakley, Esq.         Bar No. 082853
      Ashley N. Reyes, Esq.          Bar No. 312120
 2
                WEAKLEY & ARENDT
 3             A Professional Corporation
             5200 N. Palm Avenue, Suite 211
 4              Fresno, California 93704
               Telephone: (559) 221-5256
 5             Facsimile: (559) 221-5262
                Jim@walaw-fresno.com
 6             Ashley@walaw-fresno.com
 7   Attorneys for Defendants, MERCED CITY SCHOOL DISTRICT operating as CHARLES
     WRIGHT ELEMENTARY, KEN COOPER, VERONICA VILLA, DOUG COLLINS; and
 8   BRIAN MEISENHEIMER
 9
                              IN THE UNITED STATES DISTRICT COURT
10

11                               EASTERN DISTRICT OF CALIFORNIA

12   DUWAYNE C., a minor, by and through     )            CASE NO. 1:19-CV-01188-DAD-BAM
     his guardian ad litem REGINA SCHINDLER )
13                                           )            STIPULATION AND ORDER
                    Plaintiffs,                           FOR JOINT REQUEST TO MODIFIY
                                             )            THE SCHEDULING ORDER
14
                    vs.                      )
15                                           )
     MERCED CITY SCHOOL DISTRICT,            )
16   operating as CHARLES WRIGHT             )
     ELEMENTARY SCHOOL; OLIVIA               )
17   ZARATE, an individual employee; KEN     )            Complaint Filed: June 27, 2018
     COOPER, an individual employee;                      Trial Date: TBA
18   VERONICA VILLA, an individual employee; )
     BRIAN MEISENHEIMER, an individual       )
19   employee; DOUG COLLINS, and DOES 1      )
     through 50, inclusive,                  )
20                                           )
                      Defendants.            )
21                                           )
22
             Plaintiff, Duwayne C., a minor, by and through his guardian ad litem Regina Schindler
23
     (Plaintiff); Defendants Merced City School District, operating as Charles Wright Elementary
24
     School; Ken Cooper, Veronica Villa, Brian Meisenheimer, Doug Collins, and Olivia Zarate
25

26   (Defendants), by and through their attorneys of record, stipulate as follows:

27

28
     Stipulation & Order to Modify Scheduling Order
     Case No. 1:19-cv-0118-DAD-BAM

                                                      1
     Case 1:19-cv-01188-DAD-BAM Document 38 Filed 10/06/20 Page 2 of 4


 1        GOOD CAUSE STATEMENT RE MODIFICATION OF SCHEDULING ORDER
 2           1.      On January 9, 2020, the Court entered its Scheduling Conference Order in this
 3
     matter, which contained the relevant case management deadlines including the deadlines for
 4
     completion of non-expert discovery, expert disclosures, expert discovery, and the filing of
 5
     dispositive motions. [Doc. 16].
 6

 7           2.      At this stage of the litigation the parties have propounded written discovery and

 8   have participated in mediation. Due to circumstances outside of the parties’ control, including

 9   the COVID-19 pandemic and sheltering in place orders the parties have been unable to take
10
     depositions. Although the case did not settle at mediation the parties now desire to continue
11
     settlement negotiations before incurring the costs of taking depositions.
12
             3.      As such, the parties stipulate and agree that Good Cause exists for (1) a brief
13
     extension of the non-expert and expert discovery deadlines; (2) an extension of the dispositive
14

15   motion filing and hearing deadlines. This is the first such request for a continuance of discovery

16   deadlines in this matter.
17                           STIPULATION REGARDING SCHEDULING ORDER
18
     1.      Accordingly, in light of the foregoing Good Cause, the parties hereby stipulate to and
19
     jointly request that the Court issue an Order modifying the operative scheduling order in this
20
     case along the following lines and/or in a manner comparable to the following proposed
21

22   amended schedule:

23                Event                            Deadline                  Amended Deadline
      Non-Expert Discovery                November 20, 2020              February 26, 2021
24    Designation of Expert               January 22, 2021               April 23, 2021
      Witnesses
25    Rebuttal Designation of             February 12, 2021              May 14, 2021
      Expert Witnesses
26    Expert Discovery                    March 19, 2021                 June 18, 2021
      Deadline to File Dispositive        April 30, 2021                 July 30, 2021
27    Motions
28
     Stipulation & Order to Modify Scheduling Order
     Case No. 1:19-cv-0118-DAD-BAM

                                                       2
     Case 1:19-cv-01188-DAD-BAM Document 38 Filed 10/06/20 Page 3 of 4


 1       Pre-Trial Conference                 TBD
 2

 3   IT IS SO STIPULATED

 4
     DATED: October 2,2020                                     WEAKLEY & ARENDT
 5                                                             A Professional Corporation

 6
                                                   By:                 /s/ James D. Weakley
 7                                                             James D. Weakley
                                                               Ashley N. Reyes
 8                                                             Attorneys for Defendants
                                                               Merced City School District, Ken Cooper,
 9                                                             Veronica Villa, Brian Meisenheimer, and Doug
                                                               Collins
10
                                                               PORTER SCOTT
11                                                             A Professional Corporation
     DATED: October 2, 2020
12                                                 By:                /s/Derek J. Haynes1
                                                               Derek J. Haynes
13                                                             Barakah Amaral
                                                               Attorneys for Defendant Olivia Zarate
14

15
     DATED: October 2, 2020                                    LIBERTY LAW
16

17                                                 By:                /s/ Micha Star Liberty2
                                                               Micha Star Liberty
18                                                             Attorney for Plaintiff

19

20

21

22

23

24

25

26
     1
27       Electronic signature authorized October 1, 2020.
     2
         Electronic signature authorized September 30, 2020.
28
     Stipulation & Order to Modify Scheduling Order
     Case No. 1:19-cv-0118-DAD-BAM

                                                                 3
     Case 1:19-cv-01188-DAD-BAM Document 38 Filed 10/06/20 Page 4 of 4


 1                                                    ORDER

 2           According to the stipulation, the parties seek to modify the Scheduling Order in order to
 3   engage in further settlement discussions. Generally, settlement discussions, in and of
 4
     themselves, are not good cause to modify a scheduling order. See Gerawan Farming, Inc. v.
 5
     Rehrig Pacific Co., 2013 WL 645741, at *5 (E.D. Cal. Feb. 21, 2013). However, the parties
 6
     also report that due to circumstances outside of their control, including the COVID-19
 7

 8   pandemic and sheltering in place orders, the parties have been unable to take depositions. In

 9   light of these circumstances, the Court finds good cause supporting modification of the

10   Scheduling Order. Accordingly, IT IS HEREBY ORDERED that, the Court’s Scheduling
11
     Order [Doc. 16] is hereby modified and reset to the following:
12

13                Event                            Deadline                Amended Deadline
      Non-Expert Discovery                November 20, 2020            February 26, 2021
14    Designation of Expert               January 22, 2021             April 23, 2021
      Witnesses
15    Rebuttal Designation of             February 12, 2021            May 14, 2021
      Expert Witnesses
16    Expert Discovery                    March 19, 2021               June 18, 2021
      Deadline to File Dispositive        April 30, 2021               July 30, 2021
17    Motions
18           The Pretrial Conference remains as scheduled for November 1, 2021. (Doc. No. 25.)
19
     The parties are cautioned that further modifications of the Scheduling Order will not be granted
20
     absent a demonstrated showing of good cause. Fed. R. Civ. P. 16(b). Good cause may consist
21
     of the inability to comply with court orders in light of the COVID-19 pandemic. Any such
22

23   further difficulties should be explained.

24   IT IS SO ORDERED.

25
         Dated:     October 5, 2020                             /s/ Barbara   A. McAuliffe           _
26                                                          UNITED STATES MAGISTRATE JUDGE

27

28
     Stipulation & Order to Modify Scheduling Order
     Case No. 1:19-cv-0118-DAD-BAM

                                                        4
